Citation Nr: 1621064	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as due to a heart condition.

2.  Entitlement to service connection for a heart condition, to include supraventricular arrhythmias.

3.  Entitlement to a compensable disability rating for a hematoma of the right thigh and scar of the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of service connection for obstructive sleep apnea, including as due to a heart condition (which was characterized as obstructive sleep apnea syndrome as secondary to supraventricular arrhythmias), a heart condition, to include supraventricular arrhythmias (which was characterized as supraventricular arrhythmias), and also denied a claim of entitlement to compensable disability rating for a hematoma of the right thigh and scar of the right lower leg.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in July 2013.  A videoconference Board hearing was held at the RO in February 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a heart condition, to include supraventricular arrhythmias, and entitlement to a compensable disability rating for a hematoma of the right thigh and scar of the right lower leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence includes a lay statement describing the Veteran's in-service problems with snoring and other sleep apnea symptoms from another service member who worked with and supervised the Veteran during active service.

2.  The Veteran has reported consistently and credibly in lay statements and Board hearing testimony that he experienced obstructive sleep apnea continuously during and after active service.

3.  The record evidence shows that the Veteran has been diagnosed as having obstructive sleep apnea and uses a continuous positive airway pressure (CPAP) machine.

4.  The record evidence establishes that the Veteran's obstructive sleep apnea is related to active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for obstructive sleep apnea, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Obstructive Sleep Apnea 

The Veteran contends that he incurred obstructive sleep apnea during active service or, alternatively, his current obstructive sleep apnea is related to active service.  He specifically contends that he started snoring during active service and snored continuously since his service separation.  He also contends that his current heart condition (which he characterizes as supraventricular arrhythmias) caused or contributed to his current obstructive sleep apnea.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease may at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is required a combination manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only when the condition noted in service (or the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not supported adequately, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  Id.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited specifically to the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the proposition that continuity of symptomatology in 38 C.F.R. § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for obstructive sleep apnea on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he initially experienced chronic obstructive sleep apnea during active service and also experienced continuous disability due to obstructive sleep apnea since his service separation.  The record evidence supports his assertions concerning his in-service snoring and other sleep apnea symptoms and a continuity of symptomatology for obstructive sleep apnea since his service separation.  The Veteran's available service treatment records show no complaints of or treatment for obstructive sleep apnea during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran submitted a statement from L.S. in January 2016 in support of his assertion that he initially experienced obstructive sleep apnea symptoms during active service.  In his statement, L.S. noted that he had worked with and supervised the Veteran while they were both on active service.  L.S. stated that, when he and the Veteran and other non-commissioned officers went on temporary duty to Fort Hunter Liggett, California, "our sleeping arrangements were in close proximity of each other."  It was then that L.S. and the other non-commissioned officers on temporary duty with the Veteran noticed the Veteran's "excessive snoring." L.S. also stated:

It seemed on many occasion[s] as though [the Veteran] was having all types of pauses in breathing or very shallow breath while he was sleeping.  It seemed as though he was definitely having or suffering from a sleep deficiency.  Because it had a direct effect on his work performance or ability to fully perform his duties during the day.

There were time[s] when we were so afraid for [the Veteran] when he would give out this loud snort or choking sound and then start breathing normal[ly] again.

The Veteran testified credibly and persuasively at his February 2016 Board hearing that he initially experienced snoring and other obstructive sleep apnea symptoms during active service.  See Board hearing transcript dated February 11, 2016, at pp. 6.  He also testified about how he came to know L.S. and described the temporary duty assignment that they both participated in while on active service together.  Id., at pp. 7.  He testified further that, because of his sleep apnea symptoms, he routinely felt tired and fell asleep while performing his administrative duties during the day when he was on active service.  Id., at pp. 18.  The Board finds it reasonable to infer from a review of this evidence that the Veteran experienced obstructive sleep apnea during active service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The record evidence also supports a reasonable inference that the Veteran experienced continuous disability due to obstructive sleep apnea since his service separation.  Id.  For example, the post-service medical evidence indicates that, following his service separation in 1983, the Veteran was diagnosed as having obstructive sleep apnea.  The evidence also indicates that the Veteran uses a CPAP machine when he sleeps to treat his obstructive sleep apnea symptoms.  The Veteran and his wife both testified credibly and persuasively at the February 2016 Board hearing that he had experienced obstructive sleep apnea symptoms, including snoring and disrupted sleep due to breathing problems, continuously since his service separation.  See Board hearing transcript dated February 11, 2016, at pp. 8-9.  The Veteran's post-service medical records specifically indicate that he was diagnosed as having severe obstructive sleep apnea following a private sleep study conducted in August 2008.  At that time, the Veteran reported a medical history of "loud snoring and witnessed apnea."  The Veteran "does not feel refreshed upon awakening in the morning."  He also reported being "tired and groggy during the day."  The diagnoses included severe obstructive sleep apnea syndrome.  The Veteran was advised to use a CPAP machine.  The Veteran had another sleep study done through VA in November 2012 using a CPAP machine.  He was diagnosed as having sleep apnea and provided a CPAP machine at that time.  The Board finds it reasonable to infer from a review of this evidence that the Veteran has experienced obstructive sleep apnea continuously since his service separation.  See Bastien, 599 F.3d at 1306.

The Board acknowledges that, in July 2015, a VA clinician opined that it was less likely than not that the Veteran's supraventricular arrhythmias caused or contributed to his obstructive sleep apnea.  This opinion concerning the contended etiological relationship between supraventricular arrhythmias and obstructive sleep apnea was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although this opinion addressed the contended etiological relationship between the Veteran's heart condition (which was characterized as supraventricular arrhythmias) and obstructive sleep apnea, the July 2015 VA clinician was not asked to provide and did not provide any opinion concerning the contended causal relationship between the Veteran's obstructive sleep apnea and active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Thus, the Board finds that this opinion is not probative on the issue of whether the Veteran's obstructive sleep apnea is related directly to active service.  Id.

The Board observes in this regard that, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran has contended throughout the pendency of this appeal that he initially experienced obstructive sleep apnea during active service and also experienced continuous disability due to obstructive sleep apnea since his service separation.  The record evidence (lay statements from the Veteran and L.S., a fellow service member, and Board hearing testimony from the Veteran and his wife) leads to a reasonable inference that the Veteran experienced obstructive sleep apnea initially during active service.  The Board notes in this regard that obstructive sleep apnea symptoms (such as snoring, disrupted sleep due to snoring, or disordered breathing during sleep) are capable of lay observation.  See Jandreau, 492 F. 3d at 1372.  The lay evidence of record describing the Veteran's in-service and post-service obstructive sleep apnea symptoms subsequently found support in his post-service diagnosis of obstructive sleep apnea; as such, the lay evidence of record is considered competent evidence for VA adjudication purposes.  Id.  The record evidence also supports a reasonable inference that the Veteran experienced continuous disability due to obstructive sleep apnea since his service separation.  As noted, he continues to be treated for obstructive sleep apnea by his VA treating clinicians and uses a CPAP machine when he sleeps.  In other words, the competent evidence of record reasonably shows both in-service incurrence and continuity of symptomatology since service separation for the Veteran's obstructive sleep apnea.  Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports an actual causal relationship between the Veteran's active service and his subsequent diagnosis of obstructive sleep apnea.  38 U.S.C.A. §§ 1131, 5107(b); 3.102, 3.303(d).  Accordingly, the criteria for establishing service connection on a direct basis for obstructive sleep apnea have been met.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran also contends that he incurred a heart condition, to include supraventricular arrhythmias, during active service or, alternatively, a current heart condition is related to service.  He further contends that his service-connected hematoma of the right thigh and scar of the right lower leg is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a heart condition, the record evidence shows that, in July 2015, a VA clinician provided a negative nexus opinion between the Veteran's service-connected hypertension and his heart condition (which was characterized as claimed supraventricular arrhythmias).  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  It appears that the July 2015 VA clinician was not asked to provide and did not provide an opinion concerning the contended etiological relationship between the Veteran's heart condition and active service on a direct service connection basis.  See also 38 C.F.R. §§ 3.303, 3.304.  The Board notes here that it is not clear from a review of the record evidence whether the Veteran currently experiences a heart condition which is attributable to active service.  For example, although the Veteran has been diagnosed as having supraventricular arrhythmias based on a history of complaints of dizziness, as the VA clinician noted in July 2015, there is no objective evidence supporting this diagnosis (such as an echocardiogram (EKG)).  The Veteran testified at his February 2016 Board hearing that he had been told by his post-service treating clinicians that he had a heart condition (variously described in his testimony as an "enlarged heart" or "supraventricular arrhythmias").  See Board hearing transcript dated February 11, 2016, at pp. 9-12.  He also testified that he had not had any testing for a heart condition (such as an EKG) for several years.  Id., at pp. 20-24.

The Board next notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been provided with appropriate examination to determine the nature and etiology of his heart condition.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his heart condition.

With respect to the Veteran's increased rating claim for a hematoma of the right thigh and scar of the right lower leg, the Board notes that, in a July 2015 opinion, a VA clinician stated that there had been "no progression" of the Veteran's right thigh hematoma since his prior VA scars examination in April 2010.  This clinician did not provide any opinion or findings concerning the nature and severity of the Veteran's right lower leg scar (which is considered part of the same disability as his right thigh hematoma).  It is not clear to the Board why the July 2015 VA clinician was not asked to discuss the Veteran's right lower leg scar or why the AOJ sought an opinion rather than an examination of the Veteran at that time.  As noted in the Introduction, the Veteran essentially contends that his service-connected hematoma of the right thigh and scar of the right lower leg is more disabling than currently evaluated.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in April 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected hematoma of the right thigh and scar of the right lower leg.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.   

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a heart condition since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for his service-connected hematoma of the right thigh and scar of the right lower leg in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his heart condition.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart condition, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and severity of his service-connected hematoma of the right thigh and scar of the right lower leg.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected hematoma of the right thigh and scar of the right lower leg is manifested by one or two scars that are unstable or painful, three or four scars that are unstable or painful, or five or more scars that are unstable or painful.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


